Citation Nr: 1544509	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a separate disability rating under Diagnostic Code 5257 for the Veteran's service connected right knee disability.

2.  Entitlement to a separate disability rating under Diagnostic Code 5257 for the Veteran's service connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to February 1992, from April 1996 to July 1996, and from September 2001 to October 2001.  He served in the Air National Guard from March 1992 until May 2003.

The Board denied the Veteran's claim for a disability rating in excess of 20 percent for the left knee disability and for the right knee disability in a November 2014 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2014 decision to the extent it declined to award separate disability ratings under Diagnostic Code 5257.  The Court granted the JMR in a July 2015 Order.  These issues return to the Board for further consideration.

In September 2015, the Veteran submitted additional evidence towards his claim, along with a request that it be reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Veteran responded to the Board's request for any additional evidence he might have pertaining to his case and requested what he submitted be reviewed in the first instance by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to instability or subluxation in his knees that are not already of record.

2.  Then, with consideration of all the evidence of record, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

